Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA




STATE OF ALABAMA, et al.,

              Plaintiffs,

       v.                              Case No. 3:21-cv-211-RAH-ECM-KCN

UNITED STATED DEPARTMENT OF
COMMERCE, et al.,

              Defendants.



                 DECLARATION OF JAMES WHITEHORNE
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 2 of 13




     I, James Whitehorne, make the following Declaration pursuant to 28 U.S.C. § 1746,
and state that under penalty of perjury the following is true and correct to the best of

my knowledge and belief:

     1.        I am the Chief of the Census Redistricting and Voting Rights Data Office at
the U.S. Census Bureau. I have occupied this position since July 2015. Prior to that, I

served as the Assistant Chief in the same office from April 2010 until becoming Chief. As

Chief of the Census Redistricting and Voting Rights Data Office I am responsible for man-
agement of the Census Bureau’s redistricting data program and for implementation of 13

U.S.C. § 141(c). I am knowledgeable about the Census Bureau’s redistricting data pro-

gram.
     2.        I am making this Declaration in support of Defendants’ Opposition to Ala-

bama’s preliminary-injunction motion. All statements in this Declaration are based on

my personal knowledge or knowledge obtained in the course of my official duties. In
this declaration I:

          x   Provide background on the Census Bureau’s redistricting data program;

          x   Explain the process by which the Census Bureau established September 30,
              2021 as the working schedule date by which we would complete delivery of

              redistricting data, and our reasons for establishing this schedule;

          x   Explain why it is impossible for the Census Bureau to comply with the statu-

              tory deadline set in § 141(c); and

          x   Explain the likely effect of any order compelling production of redistricting

              data for Alabama prior to the completion of processing.
Background on the Redistricting Data Program

        3.      Section 141(c) of the Census Act requires the Secretary of Commerce (“the

Secretary”) to establish a program allowing States to identify the geographic areas for
which specific tabulations of population are desired. Section 141(c) also directs the Sec-

retary to deliver basic tabulations of population, and geographically specific tabulations


                                               1
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 3 of 13




for those States participating in the program, to the Governor and officers or public bod-
ies having responsibility for legislative apportionment or districting within one year from

the decennial census data (which is April 1).

       4.     The Census Bureau established the program after passage of Public Law 94-
171 in 1975, codified at 13 U.S.C. § 141(c). The States generally use redistricting data pro-

duced under § 141(c) to redistrict for state and congressional elections, although they are

not required to do so by any federal law. The U.S. Department of Justice also uses redis-
tricting data to enforce of the Voting Rights Act.

       5.     Section 141 requires the Census Bureau to conduct the program in a non-

partisan manner. We accomplish this by asking each State to assign a non-partisan liaison
or liaisons at the start of the program each decade. The redistricting data program asks

that the majority and minority leadership in all chambers of the state legislatures sign off

on the individuals they feel can represent the State in a non-partisan manner. The redis-
tricting data program then works with those people (or their successors) for the lifecycle

of the program.

       6.     The redistricting data program (RDP) works to ensure the states are in-
formed about the decennial census and the RDP. We started the 2020 RDP by offering

in-person briefings to each state, eventually providing information about the 2020 Census

and the 2020 Redistricting Data Program to the 26 states that accepted. We have contin-

ued to conduct state briefings when requested. We keep as many states as possible in-

formed through our regular interactions with umbrella organizations such as the

National Conference of State Legislatures. We also interact directly with our program
liaisons in each state.

       7.     When the Census Bureau first requested a four-month statutory extension

from Congress in April 2020, we called our liaisons in New Jersey and Virginia because
those two states require redistricting data prior to our statutory deadline. We also

emailed all of our liaisons over the month of May 2020 to try to understand the impact of


                                             2
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 4 of 13




that extension request. Some States were able to act on that information, such as New
Jersey where voters approved a constitutional amendment that allowed the State to use

previous district maps until the new maps are in effect for the 2023 elections. And in

California, the state legislature sought and obtained at least a four-month delay of its
redistricting deadlines from the California Supreme Court.

       8.     More recently, we notified all of our liaisons on January 28, 2021 that the

redistricting data would be delivered later than July 31, 2021, and we have been provid-
ing a direct line of support for the states and our liaisons when they come to us with

census-related questions. For example, we worked with the Secretary of State’s office in

Idaho to help them identify data that will allow them to perform a series of initial draft
plans, thereby reducing their workload by 50% when the official data is provided. See

Webinar, Comments by Jason Hancock, Deputy Secretary of State, Idaho (March 5, 2021).

       9.     The 2020 Census redistricting data program is being conducted in five
phases. The first two phases are the Block Boundary Suggestion Project and the Voting

District Project. These two phases were conducted in advance of the decennial census in

the years 2015 through 2020 to provide States the opportunity to identify the geographic
areas for which specific tabulations of population are desired. The third phase of the

program is delivering redistricting data to the states. In the fourth phase, the Census

Bureau collects the newly redistricted congressional and state legislative districts created
by the States after the Census Bureau delivered the redistricting data. This phase is also

used to collect changes every subsequent two years if States redistrict again during the

decade. In phase five, the Census Bureau evaluates the previous decade’s program, in-
corporating feedback from the States, and develops an outline for the next decennial’s

redistricting data program.

       10.    Currently, the Census Bureau is in phase three, the data delivery phase. We
provided the States with geographic support products in January and February of this

year. State and local governments use these products in their redistricting efforts. The


                                             3
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 5 of 13




products contain newly created 2020 Census blocks and updated block groups, census
tracts, voting districts, and current boundaries for legal governments and school districts

referenced to January 1, 2020. Using the information that each State provided, we have

now delivered the geographic information that will help them plug in the actual 2020
Census data and do their work of redrawing district boundaries.

       11.    States can use these supplied geographic files now to prepare for redistrict-

ing and elections administration. In some states, there is a requirement that incarcerated
individuals be reallocated from the correctional institution where they are counted by

Census to a pre-incarceration address. With the release of the geographic support prod-

ucts, states can identify the location from and to where these individuals need to be
moved. This adjustment can be prepared in advance at the granular census block geog-

raphy and then those adjustments can be applied to the data upon its release.

       12.    States, including Alabama, can do the same to prepare voter rolls. The Cen-
sus Bureau provided both geographic information system (GIS) files and .pdf maps for

printing that clearly show every block in every county in every state. Both the GIS files

and the .pdf maps include information on roads and other geography. That information
can be used now to identify in which census block each voter resides. If the state does

not split census blocks when preparing their redistricting plans, as most states do not,

then it would be a simple matter to associate those census blocks with the new plans after

they are drawn to recreate voter rolls for the new electoral geography. If the state were

to split census blocks, then the same association can be made for the majority of blocks

kept whole and with minimized rework for those blocks that are split.
       13.    We are now preparing to deliver the official data, once it has been processed

and cleared for publication. This data will be delivered to the States in two methods. The

first method is on DVDs and Flash Drives. These physical devices will have an integrated
software browsing tool that will allow intuitive browsing of the data. They also contain

a custom extraction menu that allows for the extraction of large datasets from the device.


                                            4
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 6 of 13




Those extractions can then be imported easily into a Geographic Information System or
database. The second method is using our data.census.gov webpage. This webpage is a

data browsing tool where data users can access many different census datasets, including

the redistricting data. It has custom filters that allow the user to filter on those geographic
and characteristic data for which they are interested. For example, a State could filter the

data and easily identify the number of voting-age residents by race or ethnicity in each

and every block within a census tract, county, or even for the entire state. Data users can
view, map, and download these datasets once they have set the filters with their choices.

Impossibility of Complying with the Statutory Deadline

       14.       The Census Bureau has not yet finalized or produced the redistricting data
as of the date I sign this declaration, which is past the statutory deadline of March 31,

2021. Based on my knowledge of decennial census data processing, it is not possible un-

der any scenario for the Census Bureau to produce these data at this time or any time in
the immediate future, and the Census Bureau would be unable to comply with any such

order from the Court. Simply put, it would be a physical impossibility.

       15.       As explained in depth by the Assistant Director for Decennial Census Sys-
tems and Contracts, Michael Thieme, the Census Bureau must complete a series of in-

terim steps prior to delivering the redistricting data:

             x    On completion of the initial CUF, we incorporate the Enumeration
                  of Transitory Locations data, and any addresses added late in cen-
                  sus data collection into the detailed final version of the CUF,
                  scheduled to be completed by April 19, 2021.

             x    The Census Edited File (CEF) in the working plan is scheduled to
                  be completed by June 23, 2021. To produce the CEF, the final CUF
                  needs to go through the editing and imputation process which en-
                  sures all records have valid values.

             x    The Microdata Detail File (MDF) in the working plan is scheduled
                  to be completed by July 17, 2021. Census data is protected by Title
                  13 and cannot be disclosed until Census completes disclosure
                  avoidance processing. The output of those privacy protections is


                                               5
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 7 of 13




                 the MDF. Disclosure avoidance involves a privacy-loss budget
                 based on complex algorithms that requires the entire national set
                 of CEFs as its input. In other words, it is impossible for this step
                 to be completed until CEF data from all states are done pro-
                 cessing.

            x    The tabulation system then uses the MDF to append more de-
                 tailed geographic information and then generate the tabulated
                 versions of the data in all of their needed formats. These formats
                 include the text-based summary files and the Application Pro-
                 gramming Interface format that drive the data.census.gov web-
                 site. These formatted tabulations are then reviewed by subject
                 matter experts to ensure the tabulations were performed cor-
                 rectly. In the working plan, this review completes on August 13,
                 2021.

            x    The final activity is the production, loading, and testing of the ac-
                 tual dissemination materials and system. The materials are
                 DVDs/Flash Drives with custom browsing software to make ac-
                 cessing the data user friendly. This requires another format con-
                 version of the tabulated data. The system is the data.census.gov
                 platform that provides access to the data for the states and the
                 public. These materials need to be created, system loaded, and all
                 reviewed and tested prior to being provided to the states.

      16.       Each of these interim steps, in order, is required to move to the next. And
the processing for each of these interim steps are interrelated, so changing something in

one would impact each subsequent step and threaten the success of the overall process.

In the working plan, the Census Bureau is scheduled to complete production of redis-
tricting data no later than September 30, 2021.

      17.       The current working schedule for producing the redistricting data is not set

in stone, however. The schedule builds in time to account for multiple reviews on the
assumption that anomalies will be discovered and must be corrected prior to publication.

Anomalies found in processing are not errors in the census, but they can turn into errors

if we don’t review and resolve them. In a perfect world where every single step of the
processing occurs with no additional anomalies or impediments, it may be possible to

deliver redistricting data weeks before September 30. But it has been our experience with


                                               6
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 8 of 13




the 2010 Census processing, with the first half of the 2020 Census processing, and with
the issues we already know we will encounter in the second half of the 2020 Census pro-

cessing, that there is little to no chance of encountering this perfect world. This is a dy-

namic process and the Census Bureau is doing everything in its power to produce high-
quality redistricting data as quickly as possible.

The September Delivery Date

       18.    The Census Bureau’s original plan was to release the redistricting data in a
staggered fashion, releasing a group of states each week between February 18, 2021 and

March 31, 2021. But by early 2021 it was clear that the Census Bureau could not meet its

statutory deadline for delivering redistricting data to the states. Around the same time,
my office received questions from our state liaisons about when we could deliver the

data, and we wanted to provide this information to the States so that they could plan for

the delay. The Census Bureau therefore sought to establish an achievable schedule for
redistricting data that built in sufficient time for review and revision, and produced re-

districting data that States could use with confidence.

       19.    To create the current working schedule, I coordinated with many different
components of the Census Bureau about the time each office needed to perform its part

of the process. These areas include: Decennial Response Processing System, Decennial

Statistical Studies Division, Economic Reimbursable Surveys Division, Production Envi-

ronment for Administrative Records Staging Integration and Storage, Demographic Di-

rectorate, Disclosure Avoidance System, Tabulation System, Center for Enterprise

Dissemination Services and Consumer Innovation, Application Development and Ser-
vices Division, Decennial Census Management Division, and the Census Redistricting

and Voting Rights Data Office.

       20.    Recognizing that processing schedules are a snapshot based on past and
current experiences, the working schedule that we created—estimating completion by

September 30, 2021—takes into account the Census Bureau’s processing experiences thus


                                             7
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 9 of 13




far (such as the discovery of anomalies) and allows time for subject matter review and re-
runs of files, if necessary. To the fullest extent possible, it adjusts the sequencing and

durations of some operations to achieve efficiencies. For example, the working schedule

has allowed us to prepare ancillary files needed for creation of the CEF, while waiting for
receipt of the CUF. Originally, these were to be processed after receipt of the CUF. This

change allowed us to “save” several weeks in expected processing time.

       21.    But as discussed above and by Mr. Thieme, this highly complex operation
involves iterative and interrelated review cycles to ensure processing is occurring as de-

signed. This is crucially important because the finished CEF becomes the source of all

decennial data for the next ten years. After completion and validation of the CEF, it is
also essential that the Census Bureau process the country as a nation through the disclo-

sure avoidance process to protect the confidentiality of all census respondents. These

two necessities (completion of CEF and privacy protections) in particular push us deep
into the planned schedule, well beyond the statutory deadline.

      22.     In addition, critical decisions are made using the data produced by the Cen-

sus Bureau for the decade following their publication. The processing work that leads to
the redistricting data products ensures the eventual quality of not only the redistricting

data but all of the major decennial data releases that are used throughout the decade for

public policy, funding formulas, business decisions, and many other uses.

      23.     To help states and the public plan, on February 12, 2021 the Census Bureau

announced the new working schedule and published a blog (available here) that I had

written describing our process and rationale.
       24.    Originally, we planned a staggered delivery so that we could order states

based on their redistricting deadlines, prioritizing states that needed the data sooner. In

our efforts to keep the redistricting schedule as short as possible while maintaining the
quality of the data, however, we determined that a single national delivery would pro-




                                            8
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 10 of 13




vide an overall shorter timeframe than a staggered release. That’s because a single na-
tional release will enable us to compress several production and review activities. For

example, by moving to a single national release, DVD/Flash Drive creation and review

went from 37 days to 28 days; review of the tabulated data went from 36 days to 20 days;
and the load-and-review process for the data.census.gov data website went from 42 days

to 23 days.

       25.    The single national release will also allow the Census Bureau to ensure the
delivery of redistricting data with finality, possibly saving time over a staggered release.

When performing data reviews, there may be an error in one State that is not apparent

except when viewed in another State or multiple States. These findings act as triggers to
perform additional reviews to identify whether it is a systematic error that may require

reprocessing of all States’ data or if it only affects the State in which it was found. So a

single national release allows the Census Bureau to complete the review of all the dis-
semination materials prior to release, thus reducing the likelihood of finding an error

after the data for one State was released that would require us to retract that data, conduct

additional processing, and reproduce that State’s corrected data much later. Because the
Census Bureau will be unable to meet the statutory deadline to provide the redistricting

data to the States, and with the urgency of supplying all States their data as soon as pos-

sible, it is thus more efficient for all States’ data to be reviewed prior to dissemination.

       26.    The Census Bureau is aware that there are now a number of States, includ-

ing Alabama, that will have to address statutory or state constitutional issues resulting

from our delayed delivery of the redistricting data. Based on the National Conference of
State Legislature’s webpage titled 2020 Census Delays and the Impact on Redistricting, at

least 27 states have a requirement for redistricting to be completed in 2021 (either explic-

itly or implicitly). And each state has its own constitutional and statutory requirements,
some of which include public meetings, data modification, and other requirements. So,




                                              9
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 11 of 13




with the delay in the delivery of the redistricting data, there are now too many states (at
least 27) to prioritize, in a fair, logical, and data-driven manner.

Release of Legacy Format Redistricting Data File in August

       27.    In recognition of the difficulties the above timeline creates for states with
redistricting and election deadlines prior to September 30, the Census Bureau continu-

ously reviews its timeline to identify any opportunities to shorten the processing sched-

ule. Our review confirms that all steps of data processing and formatting will be
complete by September 30. However, we recently announced on March 15, 2021, that we

expect to be able to provide states with a “legacy” format summary redistricting data file

in mid-to-late August. The legacy format summary files will not contain the individual
data tables that will be included in the September release, but states can use an outside

vendor to process the data if they do not have the capacity to extract individual data

tables from the legacy format data on their own. While we had intended to provide the
legacy format summary files with the final 2020 Census redistricting data, we determined

that states should be given the opportunity to use the legacy format files as soon as they

become available in August. The legacy format files will have identical data to the files
that we expect to deliver in September. They will have been fully reviewed and subject

to the same exacting quality assurance processes. The only drawback to using the legacy

format summary files is that they will require additional handling and software to make

the data accessible. We expect that many states will elect to use the August delivery be-

cause they have used similar products in the past and the vendors who support the states

in redistricting are also knowledgeable and able to work with these files.
       28.    The product and integrated tools we plan to deliver in Septem-

EHUɆ'9'IODVKGULYHVDQGRXU GDWDFHQVXVJRY'DWD([SORUHUSODWIRUPɆZLOOKDve en-

hancements that make accessing and working with the data more user-friendly. The
DVDs and flash drives will have an integrated software browsing tool that will allow

intuitive browsing of the data. That software also contains a custom extraction menu that


                                              10
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 12 of 13




allows for the extraction of large datasets from the device. The data.census.gov Data Ex-
plorer platform is a data browsing tool where users can access many different census

datasets, including the redistricting data. It has custom filters that allow the user to filter

on those geographic and characteristic data in which they are interested. For example, a
state could filter the data and easily identify the number of voting-age residents by race

or ethnicity in each block within a census tract, county, or even for the entire state. Data

users can view, map, and download these datasets once they have set the filters with their
choices.

Prioritization of States

       29.    Alabama is not the only state that has sued the Census Bureau seeking ear-
lier delivery for its redistricting data and asking that it be prioritized. If the Census Bu-

reau were to prioritize the DVD/Flash Drive and the data.census.gov webpage for one

State’s redistricting data (to the detriment of the other 49 states), it would not be able to
deliver the data more than a few weeks earlier than a single national release. If the Census

Bureau were to prioritize the older, more-complicated file format for one State’s redis-

tricting data (to the detriment of the other 49 states), it may be able to deliver that data a
few days earlier than other States, at most. As explained above, the Census Bureau can-

not produce data for any State until after the disclosure avoidance (privacy protections)

have been applied, which requires processing data for all States at once. As a result, even

if the Census Bureau prioritized the redistricting data for one State, it could only focus

on that State after privacy protections (i.e., disclosure avoidance) are applied, and we

would still need to create and review the data tabulations thereafter. However, if one
State were prioritized through those reviews, the resulting data may have uncaught er-

rors from being been rushed through review without the benefit of review of all States at

once, perhaps ultimately sacrificing both accuracy and time (as discussed above).
       30.    Prioritizing one state would also divert the use of resources and systems

that are needed for the national release and delay the release of data for the other 49 states.


                                              11
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-3 Filed 04/13/21 Page 13 of 13




That’s because prioritizing one State would mean focusing the Census Bureau’s resources
on that review and processing, delaying review for all other States. So even if the priori-

tized one State’s data could advance the DVD/Flash Drive and data.census.gov webpage

release by several weeks, the same data for the other 49 States would be delayed.
       31.    The Census Bureau’s working schedule does not contemplate advantaging

one State over the other 49. So, the full extent of any additional delays resulting from the

prioritization of one State over the other 49 would have to be determined by recreating
the working schedule with the one prioritized State ahead of all others. Based on my

current knowledge, attempting to prioritize one State may cause an additional delay by

as much as several weeks, causing even further disruptions for the remaining 49 States’
redistricting processes.

       32.    The current situation is understandably frustrating to Alabama, and to the

majority of States. As the officer within the Census Bureau charged for advocating on
behalf of the States in regard to the redistricting data program, I understand and share

their frustration. But dedicated Census Bureau professionals are working as diligently

and efficiently as possible to ensure that the data we provide for redistricting are pro-
duced as quickly and as accurately as we can accomplish.

       33.    I have read the foregoing and it is all true and correct.



       DATED and SIGNED:
                                       Digitally signed by JAMES
       JAMES WHITEHORNE WHITEHORNE
       ____________________________________
                                 Date: 2021.04.11 18:49:59 -04'00'

       James Whitehorne

       Chief, Census Redistricting and Voting Rights Data Office
       United States Bureau of the Census




                                                12
